DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “a second buffer layer on a surface of the first buffer layer facing away from the second oxide barrier layer; a substrate on a surface of the second buffer layer facing away from the first buffer layer” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jan (US 2014/0306302).
Regarding claim 1, Jan discloses, in FIG. 3 and in related text, a magnetic tunnel junction reference layer, comprising: 
an antiferromagnetic structure layer (30), which comprises a plurality of stacked metal magnetic layer units, 
wherein each of the metal magnetic layer units comprises a spacer layer (23a, 23b, 23c) and a magnetic layer (22b, 22c, 22d) on a surface of the spacer layer (see Jan, [0027]-[0028]).
Regarding claim 6, Jan discloses wherein the magnetic layer (22b, 22c, 22d) is selected from the group consisting of CoFeB, CoFe, FeB, Co, Fe, and Heusler alloys (see Jan, [0028]).
Regarding claim 8, Jan discloses wherein a thickness of the spacer layer (23a, 23b, 23c) is 0.1-1 nm (see Jan, [0028])
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahman (US 2019/0378972).
Regarding claim 1, Rahman discloses, in FIG. 2A and in related text, a magnetic tunnel junction reference layer, comprising: 
an antiferromagnetic structure layer (201A), which comprises a plurality of stacked metal magnetic layer units (from bottom to top: (112, 114), (112, 114), (112, 114A), (202, 204) pairs), 
wherein each of the metal magnetic layer units comprises a spacer layer (112, 202) and a magnetic layer (114, 114A, 204) on a surface of the spacer layer (see Rahman, [0021]-[0024], [0035], [0038]).
Regarding claim 2, Rahman discloses a first oxide barrier layer (116) on a first surface of the antiferromagnetic structure layer; a second oxide barrier layer (106) on a second surface of the antiferromagnetic structure layer facing away from the first oxide barrier layer; and a first buffer layer (one sublayer of Ru/Ta layer in 104) located on a surface of the second oxide barrier layer facing away from the antiferromagnetic structure layer (201A) (see Rahman, FIG. 2A, [0021], [0027], [0031]). Note that Merriam-Webster Dictionary defines “on” as a function word to indicate position in close proximity with.
Regarding claim 3, Rahman discloses a second buffer layer (another sublayer of Ru/Ta layer in 104) on a surface of the first buffer layer (one sublayer of Ru/Ta layer in 104) facing away from the second oxide barrier layer (106); and a substrate (510, 503) on a surface of the second buffer layer facing away from the first buffer layer (see Rahman, FIGS. 2A and 5, [0031], [0074]). Note that Merriam-Webster Dictionary defines “on” as a function word to indicate position in close proximity with.
Regarding claim 4, Rahman discloses a capping layer (118) on a surface of the first oxide barrier layer (116) facing away from the antiferromagnetic structure layer (201A) (see Rahman, FIG. 2A, [0028]).
Regarding claim 5, Rahman discloses wherein the first buffer layer one sublayer of Ru/Ta layer in 104) and/or the spacer layer (112, 202) is selected from the group consisting of tantalum, tungsten, molybdenum, chromium, niobium, and ruthenium (see Rahman, [0024], [0031], [0035]).
Regarding claim 6, Rahman discloses wherein the magnetic layer (114, 114A) is selected from the group consisting of CoFeB, CoFe, FeB, Co, Fe, and Heusler alloys (see Rahman, [0023], [0041]).
Regarding claim 7, Rahman discloses wherein the first oxide barrier layer (116) and the second oxide barrier layer (106) are selected from the group consisting of magnesium oxide, aluminum oxide, magnesium aluminum oxide, hafnium oxide, and tantalum oxide (see Rahman, [0021], [0027]).
Regarding claim 8, Rahman discloses wherein a thickness of the spacer layer (202) is 0.1-1 nm (see Rahman, [0038]).
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2018/0123025).
Regarding claim 1, Lee discloses, in FIG. 3 and in related text, a magnetic tunnel junction reference layer, comprising: 
an antiferromagnetic structure layer (130), which comprises a plurality of stacked metal magnetic layer units, 
wherein each of the metal magnetic layer units comprises a spacer layer (150, 152) and a magnetic layer (144, 142) on a surface of the spacer layer (150, 152) (see Lee, [0033], [0035]).
Regarding claim 9, Lee discloses, in FIGS. 1-3 and in related text, a magnetic random access memory, comprising 
a plurality of storage units (ME), wherein each of the storage units comprises a magnetic tunnel junction (MTJ), and 
the magnetic tunnel junction comprises a magnetic tunnel junction reference layer (RMS), comprising: an antiferromagnetic structure layer (130), which comprises a plurality of stacked metal magnetic layer units, wherein each of the metal magnetic layer units comprises a spacer layer (150, 152) and a magnetic layer (144, 142) on a surface of the spacer layer (see Lee, [0021], [0025], [0030], [0033], [0035]).
Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ouellette (US 2021/0175284).
Regarding claim 10, Ouellette discloses, in FIGS. 1A and 1D and in related text, a spin valve, comprising: 
a first magnetic layer (108), a non-magnetic spacer layer (110), a second magnetic layer (106) and an antiferromagnetic structure layer (122), 
wherein the antiferromagnetic structure layer comprises a plurality of stacked metal magnetic layer units, wherein each of the metal magnetic layer units comprises a spacer layer (122C, 122D) and a magnetic layer (122A, 122B) on a surface of the spacer layer (see Ouellette, [0040], [0059]).
Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito (US 2021/0158849).
Regarding claim 11, Saito discloses, in FIG. 3A and in related text, a racetrack memory, comprising: 
an antiferromagnetic structure layer (31a), which comprises a plurality of stacked metal magnetic layer units, wherein each of the metal magnetic layer units comprises a spacer layer (11a, 13a) and a magnetic layer (10a, 12a) on a surface of the spacer layer; and 
a heavy metal layer (2) on a surface of the antiferromagnetic structure layer (see Saito, [0068]).
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Brien (US 2020/0006628).
Regarding claim 12, O’Brien discloses, in FIG. 1A and in related text, a skyrmion device, comprising: 
an antiferromagnetic structure layer (118), which comprises a plurality of stacked metal magnetic layer units, wherein each of the metal magnetic layer units comprises a spacer layer (112, 115) and a magnetic layer (113, 114) on a surface of the spacer layer (see O’Brien, [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811